Case 1:18-cr-00123-RDA Document 356 Filed 11/18/19 Page 1 of 4 PageID# 2004



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

UNITED STATES OF AMERICA, :
                          :
v.                        :                   Criminal Action No.: 1:18-cr-00123
                          :
ELMER MARTINEZ,           :
     Defendant.           :

                       MEMORANDUM IN SUPPORT OF
         MOTION TO STRIKE PREJUDICIAL LANGUAGE FROM INDICTMENT

         NOW COMES the Defendant ELMER MARTINEZ, through counsel, and submits this

memorandum in support of his motion to strike prejudicial language from the instant indictment.

   I.       Relevant Facts

         The defendant stands indicted on a multi-count superseding indictment. The caption of

the superseding indictment identifies each defendant along with a corresponding alias.

   II.       Legal Predicate

         A motion to strike an alias from an indictment should be granted where the prosecution

fails to offer proof relating to alias used in the indictment, although proven, holds no relationship

to the acts charged. United States v. Clark, 541 F.2d 1016 (4th Cir. 1976). An alias may be

struck from an indictment if it does not serve a useful purpose, such as identifying the accused or

protecting him from double jeopardy. United States v. Payden, 613 F.Supp. 800 (DCNY 1985).

See also United States v. Hines, 955 F.2d 1449, 1454 (11th Cir. 1992) (use of alias in indictment

is permissible if necessary to connect defendant with acts charged). In United States v Wilkerson,

456 F2d 57 (6th Cir. 1972), cert denied, 408 US 926 (1972), the United States Court of Appeals

for the Sixth Circuit noted its disapproval of the practice of including aliases in indictments,

noting that the principal use of the inclusion of an alias was to gain prejudicial advantage from
Case 1:18-cr-00123-RDA Document 356 Filed 11/18/19 Page 2 of 4 PageID# 2005



the general belief of individuals, including those that sit on juries, "[t]hat people who use aliases

are inherently suspect." Id. at 59.


   The United States Court of Appeals for the Fourth Circuit has established a three-part test in

evaluating the appropriateness of granting a motion to strike pursuant to Rule 7(d) of the Federal

Rules of Criminal Procedure. The test requires a defendant to establish that the language at issue

“is (1) not relevant to the charges; (2) inflammatory; and (3) prejudicial.” United States v.

Pleasant, 125 F. Supp. 2d 173, 184 n.9 (E.D. Va. 2000) (citation omitted); accord United States

v. Hartsell, 127 F.3d 343, 353 (4th Cir. 1997) (declining to strike surplusage because “even if the

paragraphs were unnecessary . . . we find no indication whatsoever that they were prejudicial”).

See generally 1 Charles Alan Wright, Federal Practice and Procedure § 127 (3d ed. 1999).


   Further, Rule 7(c) of the Federal Rules of Criminal Procedure provides that “the indictment .

. . must be a plain, concise, and definite written statement of the essential facts constituting the

offense charged.” Fed. R. Crim. P. 7(c) (emphasis added). This provision contemplates an

indictment that merely pleads each of the factual elements of the offense charged. It does not

contemplate the inclusion of every piece of evidence that ultimately may be relevant to building

a case against the defendant.


   Although the cases defining surplusage sometimes inquire as to whether the material is

“relevant to the charges,” see Pleasant, 125 F. Supp. 2d at 184 n.9, this language should not be

read as permitting any material that would be legally relevant at trial. Because so much material

can qualify as legally relevant, such a reading would contravene the explicit language of Rule

7(c). Rather, as described by the Fourth Circuit in Hartsall, 127 F.3d at 353, the question is

whether that material is “unnecessary” in making out a prima facie pleading of the violation.
                                                 2
Case 1:18-cr-00123-RDA Document 356 Filed 11/18/19 Page 3 of 4 PageID# 2006



    III.         Argument

           A. Relevancy

           In the instant matter, there is no relevant reason for the use of any of the alias identified

in the caption of the indictment. In a light most favorable to the government, the defendants are

known by some individuals by one or more alias. However, it is unclear how these alleged

aliases have any connection to the actual crimes charged. Simply because evidence exists to

establish the use of an alias by one or more defendants is insufficient to warrant its inclusion in

an indictment. As the above-cited cases make clear, the government must show a nexus between

the alleged alias and the crime committed. The government cannot meet such burden.

           B. Inflammatory

           In the instant case the defendant submits all of the alleged alias used in the superseding

indictment are inflammatory. However, as it relates to the alleged alias attributable to him it is

difficult to imagine language more inflammatory.             The offending language refers to the

defendant as “Killer.” As this Honorable Court is well aware, the defendant is charged with

murder. The inflammatory nature of having the superseding indictment refer to the defendant as

“Killer” is clear.

           C. Prejudicial

           Again, as stated above, the alias used in the superseding indictment refers to the

defendant as “Killer.” He is charged with participating in two murders. The prejudicial impact

is equally as evident as it’s inflammatory nature. A jury will be entrusted to evaluate the

competent evidence against the defendant absent any bias or prejudice. This Court should not

permit such prejudice to the defendant.


           IV.    Conclusion
                                                     3
Case 1:18-cr-00123-RDA Document 356 Filed 11/18/19 Page 4 of 4 PageID# 2007



       WHEREFORE, the Defendant respectfully urges this Honorable Court to strike the

prejudicial language described above from the indictment.


I ASK FOR THIS,

ELMER MARTINEZ
By Counsel


____________/s/__________________
ROBERT L. JENKINS, JR.
Bynum & Jenkins Law
VIRGINIA STATE BAR NO.: 39161
1010 Cameron Street
Alexandria, Virginia 22314
(703) 309 0899 Telephone
(703) 549 7701 Fax
RJenkins@BynumAndJenkinsLaw.com
Counsel for ELMER MARTINEZ


                                CERTIFICATE OF SERVICE

       I hereby certify that I caused a true and accurate copy of the foregoing to be served on all

counsel of record via ECF on this November 18, 2019.



____________/s/__________________
ROBERT L. JENKINS, JR.
Bynum & Jenkins Law
VIRGINIA STATE BAR NO.: 39161
1010 Cameron Street
Alexandria, Virginia 22314
(703) 309 0899 Telephone
(703) 549 7701 Fax
RJenkins@BynumAndJenkinsLaw.com
Counsel for ELMER MARTINEZ




                                                4
